[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT

                                         

No. 97-1226

                    ARTHUR D'AMARIO, III,

                    Plaintiff, Appellant,

                              v.

                   FRANK J. RUSSO, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

        [Hon. Ronald R. Lagueux, U.S. District Judge]                                                                

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Arthur D'Amario, III, on brief pro se.                                

                                         

                       December 5, 1997
                                         

     Per Curiam.  Arthur D'Amario, III, has appealed an order                           

of the district court, dated January 7, 1997, that denied his

motion filed pursuant to Fed. R. Civ. P.  60(b).  That denial

is  well  supported  by  the November  12,  1996  Report  and

Recommendation  of the  magistrate judge, which  the district

court  accepted and adopted.   Upon our review of appellant's

brief  and  the  record  on appeal,  we  affirm  that denial,

essentially for the reasons stated in the magistrate's report

and recommendation.

     The  January 7, 1997  district court order  also recited

that "any pleadings, motions, complaints, or other  documents

which  the plaintiff  hereafter files in  this court  will be

immediately dismissed or  stricken from the record  unless he

files an  affidavit, under  oath," that he  has paid  in full

"all outstanding sanctions imposed over the years in a number                

of  frivolous  cases  he  has  filed."     (Emphasis  in  the

original).  We  construe this language as  enjoining D'Amario

from  filing any  pleadings,  motions, complaints,  or  other

documents that arise from and/or  relate to his claim that he

has a  right to photograph  concerts at the  Providence Civic

Center, including  filings relating  to satellite  litigation

that  D'Amario has  repeatedly initiated  since his  original

complaint  in  1983.   So  construed,  we  find no  abuse  of

discretion in the imposition of  this injunction.  See Cok v.                                                                      

Family Court of Rhode Island, 985 F.2d 32, 34 (1st Cir. 1993)                                        

                             -2-

(reciting    that   "[f]ederal    courts   plainly    possess

discretionary  powers  to  regulate  the conduct  of  abusive

litigants).   We add  that  we have  previously affirmed  the

dismissal of a prior lawsuit  for failure to comply with past

orders  directing  D'Amario   to  pay  attorney's   fees  and

sanctions in  his related suits.   See D'Amario v.  Pine, No.                                                                    

95-2131 (1st Cir. Feb. 1, 1996).

     Affirmed.                          

                             -3-